DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In view of Applicant’s Remarks, see pages 4-6, filed June 16, 2022, the Drawing Objection is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed June 16, 2022, with respect to Claims 1-14 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-14 has been withdrawn. 
Applicant’s arguments, see page 7, filed June 16, 2022, with respect to Claims 1-9 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1-9 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach a set-down belt for a palletizing apparatus that includes the combination of, inter alia: 
a circulating conveyor belt;
a first deflection roller that rotates about a first axis of rotation, 
a second deflection roller that rotates about a second axis of rotation, the second axis of rotation extending parallel to the first axis of rotation; and 
a tensioning roller that is: 
rotatable about a tensioning axis,
movable in a tensioning direction (S) by tensioning means,  
pivotable about a pivot axis, the pivot axis arranged in a first axial end region of the tensioning roller,  
movable such that the tensioning axis extends in an inclined manner with respect to the first axis of rotation and in an inclined manner with respect to the second axis of rotation, 
the tensioning means being provided in the first axial end region of the tensioning roller, and
the tensioning means comprising an actuating motor and a spindle gear,  and a manually actuatable threaded spindle.
This particular configuration is described in the Specification on page 11, lines 8-21.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652